                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Yupoong Inc., et al.
                                        Plaintiff,
v.                                                        Case No.: 1:19−cv−06675
                                                          Honorable John J. Tharp Jr.
Beyond Imagination Store, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 16, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr: Upon receipt of the
plaintiff's notice of voluntary dismissal with prejudice pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i) [65] defendants Drop Shipping franchise Store, jiangxihuitian Official
Store, LADUNDI Official Store, oZyc Store, Seioum Store are dismissed from this case.
Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
